Case: 14-10812      Document: 00512916064         Page: 1    Date Filed: 01/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10812
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 27, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN MANUEL GALLEGOS-ORTIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CR-9-1


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Manuel Gallegos-Ortiz (Gallegos) appeals the 16-month within-
guidelines sentence he received following his guilty plea to illegal reentry, in
violation of 8 U.S.C. § 1326. For the first time on appeal, he contends that his
sentence is procedurally unreasonable because the district court failed to
explain adequately the reasons for the sentence imposed, specifically failing to
address his mitigation arguments.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10812      Document: 00512916064      Page: 2    Date Filed: 01/27/2015


                                   No. 14-10812

      Because Gallegos did not raise the objection below, review is for plain
error only. See United States v. Warren, 720 F.3d 321, 327 (5th Cir. 2013); see
also United States v. Gonzalez, 250 F.3d 923, 930 (5th Cir. 2001). To establish
plain error, Gallegos must show a forfeited error that is clear or obvious and
that affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). Even if he makes such a showing, this court has the discretion to
correct the error but will do so only if it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. Id.
       Given that the sentence imposed was within the guidelines range, little
explanation of the sentence was required, and the district court’s statement, in
response to Gallegos’s plea for a more lenient sentence, that a sentence at the
high end of the guidelines range was necessary for just punishment and
deterrence was sufficiently explanatory. See Rita v. United States, 551 U.S.
338, 356-57 (2007). Moreover, even if it is assumed that the district court’s
statement amounted to clear or obvious error, the error is not reversible given
that Gallegos has not shown that his substantial rights were affected. See
United States v. Whitelaw, 580 F.3d 256, 262-63 (5th Cir. 2009); United States
v. Mondragon-Santiago, 564 F.3d 357, 365 (5th Cir. 2009). To the extent that
Gallegos argues that Whitelaw and Mondragon-Santiago were wrongly
decided, the argument is unavailing. See United States v. Walker, 302 F.3d
322, 325 (5th Cir. 2002).
      The judgment of the district court is AFFIRMED.




                                          2